Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 7257612) further in view of Horvath (US 4298036).
Claim 1:  Hiroaki discloses a mouth cylinder portion 11 (container spout portion) included in a container body and configured to be sealed as some seal portion comes into contact with a seal surface 17 (inner circumferential face) in associated of attachment thereto of some cap having that seal portion therein; wherein the mouth cylinder portion 11 (container spout portion) includes an outer peripheral surface (outer circumferential face) provided with an annular engaging projection 14; a curved surface 18a (arcuate portion) convex inwards is formed between a distal end surface 12 (top face) and the seal surface 17 (inner circumferential face); a tangential line to the curved surface 18a (arcuate portion) starts from a crossing point between a virtual extension line of the curved surface 18a (arcuate portion) and a virtual extension line of the distal end surface 12 (top face) (see annotated fig. 1 below).
While the figures are not to scale, figure 1 appears to depict an angle between the distal end surface 12 (top face) and the tangential line being approximately 50 degrees, which falls within the claimed range of 30 to 60 degrees, further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the angle be approximately 50 degrees in order to ensure that collision with the mouth cylinder portion 11 (container spout portion) does not result in a crush protrusion 40 extending inwardly of the seal surface 17 (inner circumferential face).
Hiroaki discloses a prior art mouth cylinder portion 11 (container spout portion) having all the recited structure, but which differs from the claimed device in that a cap 
Claim 5:  Hiroaki discloses that between the curved surface 18a (arcuate portion) and the distal end surface 12 (top face) and between the curved surface 18a (arcuate portion) and the seal surface 17 (inner circumferential face), there are formed curved surfaces 18b& 18c (further arcuate portions) each having a smaller curvature of radius than the curved surface 18a (arcuate portion) (see fig. 1 and P. 0021).
Claim 6:  Hiroaki discloses the container body being of a container 10 of polyethylene terephthalate (resin made container) (see fig. 1, 5, and P. 0018).

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 7257612) and Horvath (US 4298036) as applied to claim 1 above, and further in view of Manabu (JP 2015131666).
Claim 3:  Hiroaki discloses a distance from the crossing point between the virtual extension line of the curved surface 18a (arcuate portion) and the virtual extension line of the distal end surface 12 (top face) to a virtual extension line of the seal surface 17 (inner circumferential face) (see fig. 1).
Hiroaki does not disclose this dimension ranging from 0.3mm to 3.0 mm
Manabu teaches a mouth portion 20 having a top surface 22, inner peripheral surface 24, chamfered portion 30 extending between the top surface 22 and inner peripheral surface 24, and R pickup portions formed on an end portion 31 of the chamfer portion 30 on the side of the top surface 22 and on an end portion 32 of the chamfer portion 30 on the side of the inner peripheral surface 24, wherein a width W1 in the radial direction of the chafer portion 30 and a width W2 in the height direction of the chamfer portion 30 are each 0.15~0.45mm (see P. 0046 and fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance of Hiroaki 0.15~0.45mm, which overlaps the claimed range of 0.3mm to 3.0 mm and therefore obviates it, as taught by Manabu, in order to ensure that to ensure that it is large enough such that collision with the mouth cylinder portion 11 (container spout portion) does not result in a crush protrusion 40 extending inwardly of the seal surface 17 (inner circumferential face) and since it has been held that where the general conditions of a claim are disclosed in the 
Further, the Examiner notes that no criticality of the claimed range has been established.
Claim 4:  Hiroaki discloses a distance from a crossing point between the virtual extension line of the curved surface 18a (arcuate portion) and a virtual extension line of the seal surface 17 (inner circumferential face) to the virtual extension line of the distal end surface 12 (top face) (see fig. 1).
Hiroaki does not disclose this dimension ranging from 0.3mm to 3.0 mm
Manabu teaches a mouth portion 20 having a top surface 22, inner peripheral surface 24, chamfered portion 30 extending between the top surface 22 and inner peripheral surface 24, and R pickup portions formed on an end portion 31 of the chamfer portion 30 on the side of the top surface 22 and on an end portion 32 of the chamfer portion 30 on the side of the inner peripheral surface 24, wherein a width W1 in the radial direction of the chafer portion 30 and a width W2 in the height direction of the chamfer portion 30 are each 0.15~0.45mm (see P. 0046 and fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance of Hiroaki 0.15~0.45mm, which overlaps the claimed range of 0.3mm to 3.0 mm and therefore obviates it, as taught by Manabu, in order to ensure that to ensure that it is large enough such that collision with the mouth cylinder portion 11 (container spout portion) does not result in a crush protrusion 40 extending inwardly of the seal surface 17 (inner circumferential face) and since it has been held that where the general conditions of a claim are disclosed in the 
Further, the Examiner notes that no criticality of the claimed range has been established.
Claim 7:  Hiroaki discloses the claimed invention except for a preform having the container spout portion of claim 1.
Manabu teaches a preform being used to form a plastic bottle where the mouth part of the preform becomes a mouth part of the plastic bottle without being processed (see P. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made a preform having the mouth cylinder portion 11 (container spout portion) of claim 1, in order to allow reduced manufacturing and transportation costs by permitting smaller preforms to be transported to a blow molding location to form the final container 10.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 7257612) and Horvath (US 4298036) as applied to claim 1 above, and further in view of Takayoshi (JP 2005088447).
Claim 2:  Hiroaki discloses the claimed invention except for the arcuate portion having a curvature radius equal to or less than 6 mm.
Takayoshi teaches an intermediate molded body having a cylindrical wall 1 and an upper end 3 having an arcuate contour at its inside with an arc of a Radius R2 of 1.0 mm (see P. 0024 and fig. 1).

Further, the Examiner notes that no criticality of the claimed range has been established.

Response to Arguments
The specification objections in paragraph 2 of office action dated 13 August 2021 are withdrawn in light of the amended disclosure filed 12 November 2021.
The 35 U.S.C. § 112 rejections in paragraphs 3-7 of office action dated 13 August 2021 are withdrawn in light of the amended claims filed 12 November 2021.
Applicant’s arguments, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiroaki (JP 7257612) further in view of Horvath (US 4298036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736